Citation Nr: 0329626	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  95-13 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for arthritis of the right 
hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to March 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for a 
right hip disorder.

This claim was previously remanded in June 2003 for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
arthritis of the right hip is due to service.


CONCLUSION OF LAW

Arthritis of the right hip was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  
The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of an April 2001 letter, the June 2001 rating 
decision, the May 2002 statement of the case, and the August 
2003 supplemental statement of the case.  In the April 2001 
letter, the RO told the veteran that in order to establish 
service connection, he would need to bring forth evidence of 
a disease or injury in service, a current disability, and a 
relationship between the current disability and the disease 
or injury in service.  In the June 2001 rating decision, the 
RO explained that the veteran had not brought forth competent 
evidence that a current right hip disorder was incurred in or 
aggravated by service or a link between the current 
disability and service.  A February 2003 letter to the 
veteran further clarified VA's duty to notify and assist.  
Thus, the veteran was informed that the evidence necessary to 
substantiate his claim would be evidence showing that the 
current right hip disorder was related to service.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
April 2001 letter, the RO told the veteran that it had a duty 
to assist him with obtaining evidence, which was that it 
would make reasonable efforts to help him get evidence to 
support his claim, such as medical records, employment 
records, or records from other federal agencies.  The RO 
added that the veteran would need to give VA enough 
information about these records so that it could request them 
from the agency or the person who had the records.  It noted 
that the veteran had the ultimate responsibility to support 
his claim with the appropriate evidence.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO had already obtained the veteran's 
service medical records from the National Personnel Records 
Center from when the veteran had filed his original claim for 
compensation in April 1992.  The RO had attached VA Forms 21-
4142, Authorization and Consent to Release Information to VA, 
to the April 2001 letter for the veteran to provide the 
information for VA to obtain records pertaining to the 
veteran's claim.  The veteran did not submit any VA Form 21-
4142 to VA.  VA had already obtained the VA treatment records 
from the VA Medical Center in New Orleans up to July 2000.  
In connection with this claim, VA obtained the treatment 
records from July 2000 to December 2002.  In an August 2003 
statement, the veteran stated he had no additional evidence 
to submit in support of his claim.  Finally, the veteran was 
provided a VA examination and VA specifically requested a 
medical opinion as to the etiology of the current right hip 
disorder.  

As stated above, pursuant to 38 U.S.C.A. § 5103(a), upon 
receipt of a complete or substantially complete claim, VA 
must notify the claimant and claimant's representative, if 
any, of any information or evidence which has not already 
been provided that is necessary to substantiate the claim.  
Under subsection (b), it further provides that if such 
information or evidence is not received by VA within one year 
from the date of VA's notice to the claimant under 38 
U.S.C.A. § 5103(a), no benefit may be paid or furnished by 
reason of the claimant's application.  One of the regulations 
promulgated by VA to implement the VCAA has recently been 
invalidated.  Specifically, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one-year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one-year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003). 

In the present case, the RO properly informed the veteran 
that he had one year to submit evidence in support of his 
claim in the April 2001 letter.  Therefore, the veteran's 
claim is not affected by the holding in Paralyzed Veterans of 
America.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran asserts that service connection for a right hip 
disorder is warranted.  He states that he injured his pelvis 
and left hip in service and that he remembers he developed 
right hip pain a day or two later following that injury.

The service medical records show that the veteran sustained 
an injury to his left hip in March 1990, when he fell on a 
piece of metal.  The examiner stated that there was 
tenderness along the lateral aspect of the hip.  The 
assessment was contusion of the left hip.  He was seen the 
following day with complaints of pain in the left hip.  The 
examiner stated that x-rays had shown no broken bones.  
Examination revealed no laceration in the area, no edema, and 
no hematoma.  The examiner noted that the veteran was tender 
to touch.  The assessment was contusion of the left hip.  

A February 1992 report of medical examination shows that 
clinical evaluations of the lower extremities and the spine 
and other musculoskeletal system were normal except for 
patellar tenderness.

The veteran submitted an original claim for compensation in 
April 1992, which included a claim for service connection for 
residuals of a pelvis injury.

A June 1992 VA examination report shows that the veteran 
reported he had injured his left hip in a parachute jump in 
1990 and was told that he had a bruise, but no fracture.  He 
stated that his left hip would ache at times in cold weather.  
The examiner stated that there was no limitation of motion of 
the hip and that an x-ray of the pelvis would be obtained.  
No diagnosis was entered as to the hip at that time.  The 
examiner wrote an addendum to the examination report in 
September 1992, wherein he entered a diagnosis of residuals 
of old left hip injury-no other pelvic abnormality.  

VA treatment records dated from February 1994 to August 1998 
are silent for right hip pain.  A September 1998 VA 
outpatient treatment report shows that the veteran reported 
right hip pain for the past eight years, but that the pain 
had intensified over the last three days.  The examiner 
stated that March 1998 x-rays of the lumbar spine area showed 
mild degenerative joint disease in the right hip.  He entered 
a diagnosis of right hip degenerative joint disease.  

A November 1998 VA outpatient treatment report shows the 
veteran was seen again for right hip pain, which he stated 
had been occurring for the past eight years.  The examiner 
entered a diagnosis of mild right hip degenerative joint 
disease.  

An August 2000 VA examination report shows that the veteran 
reported having sustained an injury to his right hip when 
jumping out of an airplane.  He stated he continued to have 
pain in his right hip.  The examiner stated that when he had 
the veteran do range of motion of the right hip, the veteran 
complained of discomfort.  He entered a diagnosis of chronic 
pain in the right hip by history.

An April 2003 VA examination report shows that the examiner 
had an opportunity to review the claims file.  He noted that 
in 1990, the veteran had complaints of left hip discomfort 
but that there was no evidence as to right hip discomfort.  
He stated that he felt the veteran suffered from a contusion 
of the left hip, which was now asymptomatic and questioned 
whether the veteran may have forgotten which hip he injured 
in service.  The examiner added that the veteran had 
discomfort in his right hip, which he stated may be early 
arthritic changes.  He reiterated that there was nothing in 
the service medical records "suggesting any hip injury to 
the right hip."  The examiner entered a diagnosis of early 
osteoarthritis of the right hip secondary to aging.  He noted 
that there was "no evidence of service connection."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for arthritis may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2003).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for arthritis of the right hip.  
The service medical records are silent for a disease or 
injury of the right hip.  As stated above, the service 
medical records show that the veteran sustained a contusion 
to the left hip.  At that time, the veteran did not report 
any right hip pain.  At separation, no hip abnormality was 
noted on clinical evaluation of the lower extremities.  

The Board notes that the veteran is competent to report 
having sustained an injury to his right hip in service; 
however, he has not stated such.  Rather, his allegation is 
that he sustained an injury to his pelvis and that the pain 
in the right hip did not ensue until several days after the 
injury to his pelvis.  At the time he made this assertion, he 
attached service medical records, stating that they showed 
the injury to his "pelvis."  The records he attached are 
those showing that the veteran sustained a contusion to his 
left hip.  There is no showing of an injury to the veteran's 
pelvis.  

The first showing of right hip pain in the record is 
September 1998, which is approximately six years following 
the veteran's discharge from service.  At that time, the 
veteran reported that the pain in his right hip had begun 
eight years ago.  However, between the time the veteran was 
discharged from service until September 1998, there is 
nothing in the record to establish continuity of 
symptomatology of right hip pain.  The veteran was seen 
numerous times at VA for other medical concerns prior to 
1998.  Again, the veteran asserted in September 1998 that his 
right hip pain had been occurring for eight years.  However, 
when he reported pain in his back and right knee 
(disabilities for which he is service connected) between the 
time he got out of service and 1998, he did not report any 
right hip pain.  Thus, the Board finds that the preponderance 
of the evidence is against a finding that there is evidence 
of continuity of symptomatology between the time the veteran 
was discharged from service in 1992 and the time he first 
complained of right hip pain.  Additionally, there is no 
competent evidence that arthritis was manifested to a 
compensable degree within one year following the veteran's 
discharge from service.

The veteran's claim loses because he has not brought forth 
competent evidence of a nexus between the current diagnosis 
of arthritis of the right hip and service.  In fact, there is 
evidence to the contrary.  In the April 2003 VA examination 
report, the examiner stated he had reviewed the evidence of 
record, and noted the findings in the service medical 
records.  He examined the veteran and stated that it was his 
opinion that the veteran's osteoarthritis of the right hip 
was due to aging and that there was no evidence of service 
connection.  Thus, the examiner determined that the veteran's 
right hip arthritis was not due to service.  The Board gives 
this medical opinion high probative value because it is based 
upon review of objective medical evidence.  There is no 
competent evidence to refute this medical opinion.  

While the veteran has attributed his current right hip 
disorder to service, he does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The Board notes that the veteran's representative pointed out 
the VA examiner's finding that osteoarthritis was due to 
aging.  She stated that literature provides that there is 
"no clinical way to distinguish between the arthritis that 
is due to the aging process" from traumatic arthritis and 
labeled the examination as "inadequate."  She did not 
indicate whether she wanted the veteran to be examined again 
or have the examination report sent back to the same VA 
examiner who opined as to the etiology of the arthritis in 
the right hip.  Regardless, the Board does not find that the 
examination was inadequate.  The examiner clearly reviewed 
the service medical records and the evidence of record.  The 
service medical records showed no disease or injury to the 
right hip, and the examiner's opinion was based upon a review 
of objective medical evidence.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for arthritis of the right hip, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for arthritis of the right hip is denied.



___________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



